Mr. Presiding Justice Waterman delivered the opinion of the court. The contention of appellant that the statute of limitations of Illinois does not begin to run on a cause of action that accrued in a foreign state until the defendant comes within the jurisdiction of courts of this state is based prin: cipally upon his contention that.the laws of a country can not be made to operate beyond its territory. Statutes of limitation do not and are not intended to control action outside of the domain of the power by which they are created; they do not discharge the cause of action, i. 6., the obligation out of which the cause of action arose; they merely fix a time within which, in the courts of the state, action upon such cause must be begun in order to further continue the existence of the plaintiff’s right there to prosecute his claim. As in certain actions the courts of this state can render personal judgment against those only who may be here found or may appear in suit here pending, the legislature has seen fit to make in our laws of limitation a distinction between residents and non-residents. Sections .18 and 20, Chapter 83, R. S. Such distinction does not give the statute an extra-territorial operation. It controls only proceedings in the courts of this state. Statutes of limitation and otherwise, not infrequently affect the rights and interests of non-residents. Such statutes are not for this reason unenforceable as against persons living beyond the borders of the sovereignty by which the law was created. The’ recognition in this state of the statutes of limitation of other states, and the denial here of a right to sustain an action barred by the law of a foreign domain, is a control exercised within and over the courts of this state alone. Foreigners may and do come here and litigate in the courts of this state claims that arose in foreign countries. The law of this state, which permits this, has no extraterritorial operation, although the controversy may involve the consideration and determination of what the laws of a foreign state are. The law of a foreign state is a fact that may here give rights for the withholding of which our courts may afford a remedy. The pleas under consideration in this case urge no more than has been before presented to and considered by the Supreme and Appellate Courts. The phrase in section 20 of chapter 83, R. S., “When a cause of action has arisen” has been construed to mean when jurisdiction existed in the courts of another state to adjudicate between the parties upon the particular cause of action. In such case if by the law of the foreign state an action upon this cause can not there be maintained, that is a fact which the courts of this state will—must—recognize. Hyman v. Bayne, 83 Ill. 256; Hyman v. McVeigh, 10 Legal News 157; Humphrey v. Cole, 14 Ill. App. 56; Story v. Thompson, 36 Ill. App. 370; Wooley v. Yarnell, 142 Ill. 442; Osgood v. Artt, 11 Bissell, 160; McGuigan, Jr., v. Rolfe, 80 Ill. App. 256; Second National Bank of Denison v. Danahy, 89 Ill. App. 92. We do not regard the ruling in Hibernian Banking Association v. Commercial National Bank, 157 Ill. 524, as inconsistent with the views herein expressed. The judgment of the Superior Court is affirmed.